internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-120457-98 date date legend estate decedent trust a_trust b_trust c a b association charity charity charity charity date date amount amount amount amount amount amount trustee court this is in reply to a letter dated date and subsequent correspondence from your authorized representative requesting a ruling on behalf of estate regarding a proposed reformation of trust a pursuant to sec_2055 of the internal_revenue_code facts the facts are represented to be as follows decedent died testate on date decedent’s last will and testament executed on date created trust a to be funded with the residue of decedent’s estate under the terms of trust a the trust corpus is to be held in perpetuity and specified amounts of trust income are to be distributed to individuals a amount and b amount for life to association an organization that does not satisfy the requirements of sec_2055 amount and to charity amount charity amount and charity amount the balance of the trust income is payable to charity trust a does not qualify as a charitable_remainder_trust under sec_664 and estate proposes to reform trust a in accordance with sec_2055 the proposed reformation is described below as reformed trust a will be divided into trust b and trust c trust b will be funded with amount the trustee of trust b will pay amount from the net_income of trust b to association in perpetuity the remaining net_income of trust b at the end of each calendar_year is to be paid to charity trust c will be funded with the balance of the residuary_estate the trustee of trust c will pay an annuity amount equal to of the initial net fair_market_value of the assets in trust c to be distributed as follows amount to a for life amount to b for life amount to charity amount to charity amount to charity the balance of the annuity amount is to be paid to charity the annuity is to be paid quarterly from income and to the extent that income is not sufficient from principal as reformed item vi b paragraph e provides that no payment is to be made to an organization unless such organization is a charitable_organization described in sec_170 sec_2055 and sec_2522 at the time when assets of trust c are to be distributed if any of the charitable organizations is not an organization described in those sections then the trustee shall distribute such principal or income to charity provided that it is then an organization described in those sections if charity is not an organization described in sec_170 sec_2055 and sec_2522 then the trustee shall distribute such principal or income to one or more organizations described in those sections as the trustee selects in its sole discretion no additional contributions shall be made to trust c after the initial contribution as reformed item vi b paragraph f provides that upon the death of the survivor of a and b the trustee is to hold all of the then principal and income of trust c other than any amount due either a b or the estates of a or b in trust in perpetuity for the benefit of charity charity charity and charity as reformed item vi b paragraph h provides that if the net fair_market_value of the assets of trust c is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee shall pay to the beneficiaries in the case of an undervaluation or received from the beneficiaries in the case of an overvaluation an amount equal to the difference between the annuity amount s properly payable and the annuity amount s actually paid as reformed item vi b paragraph i provides that the obligation to pay the annuity amount commences with the date of decedent’s death but the payment of the annuity amount may be deferred from such date until the end of the taxable_year of trust c in which occurs the complete funding of trust c within a reasonable_time after the end of the taxable_year in which the complete funding of trust c occurs the trustee must pay to the beneficiaries in the case of an underpayment or receive from the beneficiaries in the case of an overpayment the difference between any annuity amounts actually paid plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 of the code prescribe for such computation for such period and the annuity amounts payable plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for such computation for such period as reformed item vi b paragraph j provides that in determining the annuity amount the trustee shall prorate the same on a daily basis for a short taxable_year and for the taxable_year ending with the death of the survivor of a and b estate requests the following rulings the charitable interest in trust a is a reformable_interest under sec_2055 the proposed reformation will constitute a qualified_reformation under sec_2055 trust c meets the requirements of a charitable_remainder_annuity_trust under sec_664 a federal estate_tax charitable deduction will be allowed under sec_2055 based on the present_value of the charitable interests provided for in trust c law sec_664 provides that a charitable_remainder_annuity_trust is a_trust a from which a fixed percentage that is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in subsection g and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 was added to the code by the of the taxpayer_relief_act_of_1997 p l and generally applies to transfers in trust after date sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of remainder interests passing to charity such interest is in a charitable_remainder_trust described in sec_664 or a pooled_income_fund described in sec_642 in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity described in sec_20_2055-2 or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest described sec_20_2055-2 sec_20_2055-2 provides that the term guaranteed_annuity_interest means the right pursuant to the terms of the instrument to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if- i any difference between- i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii in the case of any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the provisions of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return if one is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 under the provisions of trust a the charitable interests are reformable interests because a deduction would have been allowable under sec_2055 for the charitable interests but for the requirements of sec_2055 a’s and b’s nonremainder interests terminate at the same time before and after the reformation and the reformation will be effective as of the date of decedent’s death the difference between the actuarial value of the qualified interests determined as of the date of decedent’s death and the actuarial value as so determined of the reformable interests does not exceed percent of the actuarial value of the reformable interests trust c as reformed contains provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 and therefore trust c as reformed will meet the requirements of a charitable_remainder_annuity_trust under sec_664 further the charitable interest in the annuity amount constitutes a guaranteed_annuity_interest under sec_20_2055-2 accordingly provided that the reformed trust is valid under applicable local law and the reformation proceeding is commenced within the time prescribed under sec_2055 we conclude that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 estate will be entitled to a charitable deduction under sec_2055 with respect to the present_value of the charitable guaranteed annuity and remainder interests in trust c except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel passthroughs and special industries by_______________________ george l masnik chief branch enclosure copy for sec_6110 purposes
